Citation Nr: 0936366	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-24 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left shoulder disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision from the 
Regional Office (RO) in St. Petersburg, Florida of the 
Department of Veterans Affairs (VA).

In August 2009, the appellant appeared and testified at a 
hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is in the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 1998 Board decision denied reopening the 
Veteran's claim for service connection for a left shoulder 
disorder, finding that there was no new and material evidence 
to reopen a previously denied claim.

2.  New evidence received since the January 1998 Board 
decision does relate to an unestablished fact necessary to 
substantiate the claim.






CONCLUSIONS OF LAW

1.  The January 1998 Board decision, which determined that 
there was no new and material evidence to reopen a previously 
denied claim for a left shoulder disorder, is final. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 
(2008).

2.  New and material evidence has been received since the 
January 1998 decision, and the claim for service connection 
for a left shoulder disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is reopening the claim addressed in this 
decision.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c) ; 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  
If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection was most recently denied for a left 
shoulder disorder by the Board in a January 1998 decision 
which determined that new and material evidence had not been 
presented to reopen a previously denied claim for service 
connection for a left shoulder disorder, which was determined 
to be a rating decision dated in January 1971, as a later 
rating decision from August 1986 denying this matter was 
found to be nonfinal.  The Board found that while the 
previously considered evidence had shown treatment in service 
for a left shoulder condition, the new evidence which 
included evidence of a left shoulder surgery in 1985 and the 
Veteran's contentions regarding continuity of symptomatology 
failed to provide medical evidence of a nexus between his 
ongoing symptoms and service, and thus was not new and 
material.  The Veteran filed his claim to reopen in April 
2007.

Among the evidence previously before the Board in January 
1998 were service treatment records which showed that in 
August 1970 the Veteran had complaints of recurrent left 
shoulder muscle strain in the left arm ever since an episode 
of heavy lifting in December.  He was noted to have had two 
30 day profiles without much relief.  He was noted to be an 
"Ammo humper" and had been having continually increasing 
trouble.  He was noted to have had a negative X-ray in 
January and a quality film done on this examination was 
negative.  Examination was noteworthy for the left shoulder 
being tender over the deltoid insertion and along the left 
trapezius muscle and range of motion was painful with 
abduction.  X-rays were within normal limits.  The impression 
was chronic recurrent muscle strain, left shoulder.  In the 
September 1970 separation examination there was pain on range 
of motion of the left shoulder and a scar of the posterior 
left shoulder was noted.  The September 1970 report of 
medical history was significant for the history of recurrent 
muscle strain left shoulder noted on the physician's summary.  
A November 1970 VA examination revealed the Veteran to state 
that he had pain in the left side of the neck and left 
shoulder which seemed to be present all the time but 
periodically increased in severity.  Examination revealed no 
abnormality found, with normal range of motion of both 
shoulder joints.  However, the Veteran stated that there was 
pain on extreme range of motion of the left shoulder.  There 
was no muscle atrophy and deep tendon reflexes were normal.  
The diagnosis was no abnormality of the left shoulder shown 
on clinical or X-ray examination.  

In January 1971, the RO in a rating decision denied service 
connection for a left shoulder disorder and noted that the 
service treatment records showed several instances of 
complaints of muscle strain of the left shoulder and current 
VA examination findings showed no objective left shoulder 
pathology.  Notice was sent the same month. The Veteran did 
not appeal this decision and it became final.  

Also before the Board in January 1998 were medical records 
from the Department of Corrections from 1978 to 1981 which 
did not include any findings or complaints pertaining to the 
left shoulder.  Also before the Board were records from 1985 
showing that beginning in June 1985 the Veteran was seen for 
pain and limited motion of the left shoulder.  He underwent 
further evaluation with X-rays from the same month not 
showing any evidence of bone, joint or other soft tissue 
abnormality.  An arthrogram of July 1985 was noted to show a 
rotator cuff tear.  An August 1985 medical consult sheet was 
noted to give a history of left shoulder injury in 1970 in 
Vietnam, with the Veteran being told he had bursitis and was 
treated with ASA.  The shoulder was said to be problematic 
since then with increased pain.  He was noted to be right 
handed and worked as a carpenter but had been unable to work 
since June due to left shoulder pain and decreased motion.  
Examination was significant for moderate atrophy of the left 
posterior deltoid, tenderness to deep palpation around the 
acromioclavicular (AC) joint, positive impingement test and 
markedly decreased range of motion and decreased strength in 
abduction, flexion and internal rotation.  The assessment was 
chronic left rotator cuff tear.  He underwent surgical repair 
of the left rotator cuff in November 1985.  The surgical 
record from this time gave an approximately 15 year history 
of left shoulder pain with increased stiffness and pain on 
attempted overhead work with external rotation, and abduction 
especially over the last 6 months or so.  Arthrogram was 
compatible with rotator cuff tear.  

A January 1986 statement from the Veteran before the Board in 
1998 reiterated that he was a cannoneer in combat in Vietnam 
in Swan Loc North of Long Binh, with his battery hit in March 
1970.  He was in B Battery, 7th battalion, 8th artillery at 
the time.  Also before the Board was a February 1986 VA PTSD 
examination where the Veteran gave a history of having been 
out of work due to a rotator cuff tear and subsequent surgery 
in November 1985.  The Veteran told this examiner that the 
original injury to his shoulder took place in Vietnam.  
Another VA PTSD examination dated in April 1996 discussed 
combat stressors and again gave a history of pain in his left 
shoulder because of his use of a recoil gun.  He wanted to 
get help for his shoulder which continued to bother him.  

An August 1986 rating which denied reopening a claim for 
service connection for the left shoulder disorder had an 
appeal initiated with it when the Veteran filed a notice of 
disagreement in November 1986.  No statement of the case was 
issued and this matter remained pending and open at the time 
of the Board's January 1998 decision.

Among the evidence submitted after the Board's January 1998 
decision is an April 2007 statement from the Veteran's wife 
saying that the Veteran told her about his tour of duty in 
Vietnam from 1968 to 1970 as a cannoneer and that he 
sustained an injury to his left shoulder doing this.  Also, 
in April 2007 the Veteran was seen as a new patient for 
evaluation of current medical concerns.  He was noted to have 
been without regular medical followup for 10 years due to 
incarceration.  One of his medical concerns was a left 
shoulder that was injured in the service.  He was status post 
some type of rotator cuff surgery in 1985 and had some 
persistent pain and dysfunction of the left shoulder for many 
years.  His medical history included left shoulder 
pain/dysfunction, chronic injury while in service, status 
post rotator cuff surgery in Tampa VA in 1985.  On 
examination his left shoulder had slightly decreased range of 
motion on internal rotation, painful motion and scar on the 
anterior shoulder.  He also had crepitus noted.  The 
impression was left shoulder pain/dysfunction and plans 
included checking X-rays.  

An April 2007 X-ray was taken for complaints of chronic pain 
in the left shoulder with an impression suggestive of narrow 
acromiohumeral space possibly secondary to chronic rotator 
cuff tear, presence of a Hill Sachs deformity of the humeral 
head related to the prior anterior dislocation and 
osteoarthritis (OA) of the glenohumeral and AC joints.  A 
letter to the Veteran from the same month noted that X-rays 
had been reviewed and did show OA of the left shoulder and in 
addition, there were changes that could be attributed to a 
previous injury like the one the Veteran described.  On 
followup in May 2007 he still had ongoing pain and limited 
motion of the left shoulder, with his history the same as 
described in April 2007, but also including OA and arthralgia 
of the left shoulder.  The impression was left shoulder pain, 
ongoing.  Plans were made to consult with physical therapy 
(PT).  In October 2007 he persisted with left shoulder 
complaints, with the history the same as in April and May 
2007, except that arthralgia was no longer included.  He had 
no change in the nature or location of his pain.  In December 
2007 his left shoulder pain persisted and the doctor reviewed 
his history over the phone, which included the orthopedic 
consultation which had been done in August 1970 in the 
service, the findings of which were recited.  The doctor also 
recited the history of surgery in 1985 on his rotator cuff, 
which did not resolve the problem.  He was noted to have had 
10 years without regular medical evaluation due to 
incarceration and began care at the VA clinic in April 2007 
with the X-ray findings recited.  No etiology opinion was 
given as for the current findings in spite of the fact that 
the doctor had the service treatment records available for 
review.  

The Veteran testified in August 2009 that he hurt his left 
shoulder handling artillery as an "ammo humper" and that he 
used his left arm in firing the guns and the recoil tore his 
shoulder apart.  He indicated that he had pain the whole time 
he was firing the gun, which he did for 3 months, and then 
was put on profile for about 2 months after he was taken off 
the gun.  He argued that this resulted in soft tissue injury 
that was not detected back in 1971 on X-rays, but was shown 
in 1985 when he had an arthrogram.  He argued that his left 
shoulder and arm has hurt since his discharge.  His 
representative argued that the Veteran's lay statement should 
be accepted pursuant to the combat provisions afforded lay 
testimony under 38 C.F.R. § 1154 (2008).  The Veteran 
testified that he recently received treatment for the 
shoulder in 2007 and that the treating doctor told him that 
his current symptoms are related to his original injury in 
Vietnam.  

Social Security records received in February 2008 include 
records from the Veteran's incarceration between 2001 and 
2006 which primarily focus on other medical problems but 
include a January 2003 examination where he had normal range 
of motion of the upper extremities with a medical history of 
rotator cuff tear of the left shoulder in August 2005.  An 
October 2007 Social Security functional capacity evaluation 
noted a history of the left rotator cuff tear and repair in 
the 1980's with continued complaints of left shoulder pain 
with arthralgias.  He was noted to be restricted from heavy 
lifting and overhead reaching due to his left arm.  

Also received are VA records from 2008 and 2009 which show 
continued treatment and monitoring of left shoulder 
complaints.  In May 2008 the complaints and history were the 
same as shown in 2007, with no change in the nature and 
location of the pain.  In July 2009 he was seen with left 
shoulder impingement signs and irritation compatible with 
tendonitis/tear and was given a steroid injection.  He was 
noted to want it stated in the record that the X-rays done in 
1970 would not detect a soft tissue injury/tear such as 
rotator cuff tear and the doctor stated that this was 
correct.  However, the doctor could not state the moment of 
the event or injury with this examination but noted that it 
would have had to taken place by 1985 when he had his 
surgery, so the injury should have happened before that year.  
In December 2008, he underwent a magnetic resonance imaging 
(MRI) of the left shoulder which showed findings such as 
acromioclavicular (AC) joint arthrosis with subacromial 
impingement due to postoperative changes and at least a high 
grade partial thickness interstitial and bursal side tear of 
the supraspinatous tendon.  The findings from the MRI are 
summarized by a January 2009 orthopedic clinic followup for 
continued complaints of pain with associated increased 
weakness and stiffness of the shoulder. The Veteran's given 
history of an injury to his left shoulder in service from 
repetitively firing cannons was reported.  He was said to 
have apparently sustained a rotator cuff tear and 
subsequently underwent surgery in 1985 for open repair of the 
tear.  He apparently continued with persistent pain in his 
left shoulder with progressive increases in severity over the 
years.  The most recent MRI findings were recited and 
summarized as showing an impingement on the subacromial space 
caused by the degenerative arthrosis of the AC joint and down 
sloping of the acromion with anterior osteophyte and bony 
spur and generalized tendonitis of the rotator cuff were 
highly possibly most likely a tear involving the rotator 
cuff.  The plain radiograph was noted to indicate 
degenerative changes of the glenohumeral joint.  Physical 
examination noted an operative scar of the left shoulder and 
generalized wasting of the parascapular group of muscles on 
the left side, as well as tenderness of the subacromial 
space.  Positive impingement sign and restricted active 
motion was also noted.  The symptoms were described as 
deteriorating and the possibility of future surgery was 
raised if the symptoms interfered with activities of daily 
living.  

The Veteran also submitted articles after January 1998 which 
included an article about the usefulness of MRI's in 
detecting soft tissue injuries and describing the nature of 
what a rotator cuff tear is.  

The Board finds that the evidence submitted since January 
1998 is new and material.  Specifically it now includes 
evidence of new findings regarding the tear and current left 
shoulder symptoms shown in the records from 2007 to 2009, 
with the December 2008 MRI findings described above showing 
degenerative changes and the tear of the supraspinatous 
tendon.  The evidence also includes the April 2007 doctor's 
letter to the Veteran pointing out that X-rays had been 
reviewed showing OA of the left shoulder and additional 
changes that could be attributed to a previous injury like 
the one the Veteran described.  Additionally, the evidence 
includes a doctor's discussion in July 2009 agreeing that a 
rotator cuff tear would not likely be detected by X-ray such 
as was taken in 1970, thereby raising the possibility that 
there was a soft tissue injury that was not detected in 1970.  

The Veteran's testimony and other lay evidence suggest that 
he has had persistent symptoms ever since service.  This 
evidence, suggesting the possibility of a soft tissue injury 
of the left shoulder dating back to service, but not detected 
until later years, is significant and raises a reasonable 
possibility of substantiating the claim, when considered in 
light of the previously considered evidence, which includes 
the documentation of a left shoulder injury shown in service, 
as well as the Veteran's lay testimony regarding the pain 
caused by his service duties firing a cannon.  Thus, as new 
and material evidence has been received, the Veteran's claim 
for service connection for a left shoulder disability is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence to reopen the Veteran's claim for 
service connection for a left shoulder disability has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

Having reopened the previously denied claim for service 
connection for a left shoulder disorder, the Board finds that 
it is necessary to remand this matter for further 
development.  While the Veteran is competent to testify as to 
continuity of left shoulder symptoms, the Board finds that a 
medical opinion is necessary in order to provide a nexus 
opinion between the left shoulder symptoms treated in 
service, which were diagnosed simply as a muscle strain and 
the post-service evidence which shows evidence of a rotator 
cuff tear, which is a different injury than a muscle strain.  
Thus, an examination is necessary to provide such a nexus 
opinion in this case, where medical expertise is needed to 
clarify whether there is a link between the diagnosis shown 
in service and the current diagnosis for the left shoulder.    

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

In view of the foregoing this matter is remanded for the 
following action.

1.  The AOJ should schedule the Veteran 
for an orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed left shoulder disorder.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, 
chronic left shoulder disorder?  If so, 
is it at least as likely as not that any 
such disorder began in service?  The 
findings in the service treatment records 
showing treatment for the left shoulder, 
as well as the Veteran's lay testimony 
and contentions about his left shoulder 
pain while firing artillery under combat 
conditions should be addressed in 
answering this question.  If any left 
shoulder disorder did not begin in 
service, is it at least as likely as not 
that there is osteoarthritis of the left 
shoulder that was manifested within one 
year of his discharge?

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  Following completion of the above, 
the AOJ should re-adjudicate the 
Veteran's claim.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


